Citation Nr: 1710039	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  15-27 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1957 to March 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction of this case rests with the RO in Los Angeles, California.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss disability is related to his military service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.  

First, the Board notes VA has been unable to obtain the Veteran's service treatment records because of a fire-related incident.  See June 2012 Formal Finding of Unavailability; March 2012 Veteran statement; March 2012 notification letter to the Veteran; August 2011 National Personnel Records Center response.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind.

The first element under Shedden is met.  Upon VA examination in March 2012, the Veteran's auditory thresholds in the frequencies 3000 and 4000 Hertz were 40 decibels or greater bilaterally.  Accordingly, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The March 2012 VA examiner also diagnosed recurrent tinnitus, and private treatment records include a diagnosis of tinnitus.  See, e.g., April 2011 Kaiser Permanente treatment record.

The Board finds the second Shedden element is also met.  The Veteran contends he was exposed to noise during his active duty service because his Military Occupational Specialty (MOS) was an infantryman, and he was exposed to small arms weapons, heavy weaponry on tracked armored vehicles, and heavy artillery without hearing protection.  See July 2015 substantive appeal; March 2012 Veteran statement.  The Veteran's DD Form 214 confirms that during his active duty service the Veteran served in an infantry regiment, and his MOS was Light Weapons Infantryman.  As such, the Board finds the Veteran was exposed to noise during service.

As to the third Shedden element, the Veteran contends that his noise exposure in service caused his current bilateral hearing loss disability and tinnitus.

Private treatment records associated with the evidentiary record include diagnoses of bilateral hearing loss and tinnitus as of January 2007.  See April 2011 Kaiser Permanente treatment record; HeaRx consultation note.  

In a March 2012 statement, the Veteran stated he had issues with loss of hearing and ringing in his ears ever since leaving the service.  The Veteran further stated that his civilian job following service was strictly office-related, and he had not been exposed to any severe noises since service.

Upon VA examination in March 2012, the VA examiner reviewed the evidentiary record, but indicated the Veteran became visibly upset when he was asked questions regarding his military and ear history, and that the Veteran stated the examiner should have all his information already.  The March 2012 VA examiner noted the Veteran's private treatment records, including hearing tests performed in January 2007 and April 2011.  The March 2012 VA examiner opined the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The VA examiner noted that because the Veteran's service treatment records are unavailable, pre-existing hearing loss prior to his military service could not be ruled out for either ear.  The VA examiner further discussed a 2010 study which compared the prevalence and degree of hearing loss among male veterans and non-veterans from ages 49 to 92 years, and stated the authors of the study concluded veterans and non-veterans were equally likely to have hearing loss, and the degree of hearing loss is likely to increase or worsen with age.  The March 2012 VA examiner stated, "Thus it would be difficult to attribute[] [the] Vet[eran]'s current hearing impairments [] solely to [the] Vet[eran]'s military noise exposure without considering other factors which affect[] hearing loss such as aging, various health issues, ear diseases and history of noise exposure from occupational and recreational activities 53 years after his military service."  

The March 2012 VA examiner further noted that the Veteran's hearing status from the time of his induction until the 2007 Kaiser Permanente testing was unknown, and that at the time of his April 2011 evaluation, asymmetrical hearing loss and tinnitus of the right ear were indicated "for at least one year."  See April 2011 HeaRx consultation note.  Finally, the March 2012 VA examiner noted the Veteran's hearing loss for his right ear is significantly worse than his left ear.  Regarding both the hearing loss and tinnitus, the March 2012 VA examiner concluded, "Without review of complete military medical records at time of enlistment, pre-and post[-]deployment and discharge or within one year of separation from the military, this study and lack of information from [the] Veteran['s] refusal to answer question during this exam today, it is not possible to generate a medical opinion without resorting to speculation."  The VA examiner stated the Veteran's asymmetrical hearing loss for his right ear and his complaints of tinnitus for his right ear noted to manifest around the same time as his hearing decrease for the right ear was indicative of other, underlying medical conditions which may have caused his hearing loss and tinnitus.

A June 2014 Kaiser Permanente audiology treatment record noted the Veteran's history of noise exposure through the military.  The audiologist diagnosed bilateral sensorineural hearing loss, right greater than left, and stated, "Military noise exposure is more likely than not a contributor to [the] patient's hearing loss, [right greater than left]."

In his July 2015 substantive appeal, the Veteran stated that over the course of 50 years following his military service, he did not complain about his hearing loss and tinnitus because as a young man he felt it was not that serious.  Over the years, he learned to live with his hearing loss and tinnitus and adjusted his life accordingly, for example keeping his left ear toward people when they speak to him, and placing the telephone against his left ear.  The Veteran stated his career after his military service was in an office environment, and he was not exposed to high acoustic noises.

An August 2015 Kaiser Permanente audiology treatment record noted the Veteran's history of military noise exposure for two years serving in the infantry, as well as his history of sensorineural hearing loss, right greater than left, and tinnitus on the right side without dizziness.  The audiologist diagnosed bilateral sensorineural hearing loss, right greater than left, and opined, "Military noise exposure is more likely than not a contributor to [the patient's] hearing loss [right greater than left]."

A December 2016 Kaiser Permanente audiology treatment record noted the Veteran had a "long standing asymmetrical sensorineural hearing loss, worse in the right ear," as well as "long standing tinnitus in the right ear."  The audiologist noted the Veteran's report of military noise exposure due to two years in the infantry, and noted the Veteran "feels that his is related to his hearing loss and tinnitus."

The March 2012 VA examiner appears to have based his negative opinion regarding the Veteran's bilateral hearing loss, and his inability to opine as to the etiology of the Veteran's tinnitus without resorting to speculation, on the lack of documentation regarding the Veteran's bilateral hearing loss or tinnitus during service, or for years following his separation from active duty service.  However, the Veteran is competent to discuss observed physical symptoms, such as a decrease in hearing sensitivity or ringing in his ear.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition.  The March 2012 VA examiner did not address the Veteran's contentions regarding his noise exposure in service, his reports of hearing loss and tinnitus since service, or his lack of noise exposure following service.  See, e.g., March 2012 Veteran statement.  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service, that he began to experience hearing loss and tinnitus during service, and that he has experienced hearing loss since service.

Further, although the June 2014 and August 2015 Kaiser Permanente treatment records do not include rationales for the positive nexus opinions, the Board notes these treatment records were completed by the Veteran's treating audiologists, and his private treatment records in combination indicate the audiologists' knowledge of the Veteran's in-service noise exposure, as well as his contention that his current bilateral hearing loss and tinnitus are related to his in-service noise exposure.  See also December 2016 Kaiser Permanente audiology treatment note.

Accordingly, the Board finds the evidence for and the evidence against the Veteran's claims is in relative equipoise, and so the Board affords the Veteran the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his current bilateral hearing loss disability and tinnitus.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral hearing loss disability and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


